Exhibit 10.31 Loan Number: 080609 CREDIT AGREEMENT BY AND BETWEEN ESSEX CAL-WA, L.P., as Borrower AND NORTHMARQ CAPITAL, INC., as Lender November 1. DEFINITIONS 1 1.1. Definitions 1 1.2. Construction 14 1.3. Accounting Principles 15 2. REVOLVING CREDIT FACILITY 15 2.1. Revolving Credit Commitment 15 2.2. Term 16 2.3. Nature of Lender's Obligations with Respect to the Loan 18 2.4. Fees and Costs 18 2.5. Loan Requests 21 2.6. The Loan 24 2.7. The Note 24 2.8. Use of Proceeds 25 2.9. Additions to the Collateral Pool 25 2.10. Release of Collateral 27 2.11. Payment of the Loan Balance Without Termination 28 2.12. Valuations 28 2.13. Termination 29 2.14. Material Adverse Change to Borrower or a Collateral Pool Property 31 2.15. Release of Collateral Followed by a Permanent Loan 32 2.16. Loan Documents 33 3. INTEREST RATES 33 3.1. Interest Rate 34 3.2. Interest Rate Determinations 34 3.3. Interest Periods 34 3.4. Reference Bills® Rate Unascertainable: Illegality; Increased Costs 37 4. PAYMENTS 38 4.1. Payments 38 4.2. Payment Dates 38 4.3. Prepayments 38 4.4. Prepayment Fee 40 4.5. Additional Payment Obligations 41 4.6. Additional Compensation in Certain Circumstances 41 - i - 4.7. Non-Recourse 42 5. CONDITIONS OF LENDING 42 5.1. Initial Borrowing Tranche 43 5.2. Each Subsequent Borrowing Tranche 45 6. REPRESENTATIONS AND WARRANTIES 45 6.1. Representations and Warranties 45 6.2. Updates 55 6.3. Survival of Representations and Warranties 55 7. COVENANTS 56 7.1. Covenants 56 7.2. Reporting Requirements 62 7.3. Escrows 63 8. DEFAULT 63 8.1. Events of Default 63 8.2. Consequences of Event of Default 65 8.3. Notice of Sale 66 9. MISCELLANEOUS 66 9.1. Cooperation by Borrower; Borrower's Obligations 66 9.2. Successors and Assigns 66 9.3. Modifications, Amendments or Waivers 66 9.4. Forbearance 66 9.5. Remedies Cumulative 67 9.6. Reimbursement and Indemnification of Lender and Servicer by Borrower; Taxes 67 9.7. Holidays 68 9.8. Notices 68 9.9. Severability 69 9.10. Governing Law; Consent to Jurisdiction and Venue 69 9.11. Prior Understanding 70 9.12. Duration; Survival 70 9.13. Disclosure of Information 70 9.14. Exceptions 70 9.15. Relationship of Parties; No Third Parties Benefited 70 - ii - 9.16. Authority to File Notices 71 9.17. WAIVER OF TRIAL BY JURY 71 9.18. Interpretation 71 9.19. Brokerage Fee 71 9.20. Advertising 72 9.21. Time of Essence 72 9.22. Counterparts 72 9.23. NOTICE OF FINAL AGREEMENT 72 SCHEDULE 1.1(A) LIST OF COLLATERAL POOL PROPERTIES AND ASSOCIATED INITIAL NET OPERATING INCOMES AND MARKET VALUES 1 SCHEDULE 1.1(B) LIST OF COLLATERAL POOL PROPERTY DOCUMENTS 1 SCHEDULE 1.1(C) FORM OF FIXED RATE NOTE 1 SCHEDULE 2.2 FORM OF SCHEDULED MATURITY DATE EXTENSION CONFIRMATION 1 SCHEDULE 2.4.6.2 FORM OF NET SPREAD CONFIRMATION 1 SCHEDULE 2.5 FORM OF LOAN REQUEST 1 SCHEDULE 2.5.2 FORM OF COMMITMENT LETTER 1 SCHEDULE 3.2 NET SPREAD TABLE 1 SCHEDULE 3.3.3 RENEWAL REQUEST 1 SCHEDULE 4.4 BASE RATE BORROWING TRANCHE PREPAYMENT FEE 1 - iii - CREDIT AGREEMENT THIS CREDIT AGREEMENT ("Agreement") is dated as of November 17, 2008 and is made by and between ESSEX CAL-WA, L.P., a California limited partnership, having an address at 925 East Meadow Drive, Palo Alto, CA 94303 ("Borrower") and
